Title: To James Madison from Anthony Morris, 16 April 1813
From: Morris, Anthony
To: Madison, James


Dear Sir
Bolton Farm Friday Eveg April 16. 1813
My Son brought Me this Evening from Philada your favor of the 14th. Inst. I have no hesitation in accepting with Sensations of particular Esteem & Gratitude the appointment it alludes to, and shall be happy to learn your wishes and the duties it will impose as early as shall be consistent with your convenience, whether my attendance at Washington preparatory to my departure will be most agreeable to you, when it will be necessary to leave Philada as nearly as may be now ascertainable, and any other Communications you may think proper to make to Dr Sir with particular Esteem Your much obligd Friend & mo. ob. St.
Anthony Morris
